[Cite as Miller v. Ohio Dept. of Rehab. & Corr., 123 Ohio St. 3d 87, 2009-Ohio-4081.]




        MILLER, APPELLANT, v. OHIO DEPARTMENT OF REHABILITATION
                         & CORRECTION ET AL., APPELLEES.
                  [Cite as Miller v. Ohio Dept. of Rehab. & Corr.,
                         123 Ohio St. 3d 87, 2009-Ohio-4081.]
Appeal from dismissal of a petition for a writ of habeas corpus — Res judicata
        bars petitioner from filing a successive habeas corpus petition —
        Judgment affirmed.
  (No. 2009-0555 — Submitted August 11, 2009 — Decided August 19, 2009.)
              APPEAL from the Court of Appeals for Belmont County,
                             No. 08-BE-35, 2009-Ohio-697.
                                   __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals dismissing the
petition of appellant, Timothy A. Miller, for a writ of habeas corpus. Miller
previously filed a petition for a writ of habeas corpus that raised the same issues
as in this petition. Miller v. Eberlin, 116 Ohio St. 3d 1434, 2007-Ohio-6518, 877
N.E.2d 987. Res judicata barred Miller from filing a successive habeas corpus
petition. Amstutz v. Eberlin, 119 Ohio St. 3d 421, 2008-Ohio-4538, 894 N.E.2d
1219, ¶ 7.
                                                                       Judgment affirmed.
        MOYER,      C.J.,    and    PFEIFER,    LUNDBERG        STRATTON,       O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                   __________________
        Timothy A. Miller, pro se.
        Richard Cordray, Attorney General, and Jerri L. Fosnaught, Assistant
Attorney General, for appellees.
                               ______________________